DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 5/24/21.  Claims 1-2 and 8 were amended.  Claims 1-14 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8 of Remarks, filed 5/24/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 5/24/21, with respect to the rejections of claims 1-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-14 under 35 U.S.C. 112(b) have been withdrawn. 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seema Mehta on 6/1/21.

The application has been amended as follows: 

“
Claim 1. (Currently Amended) A telescopic cleaning device for projecting at least one cleaning and/or drying fluid onto a glass surface to be cleaned of a motor vehicle, comprising: 
at least one hollow conveying body for the at least one cleaning and/or drying fluid, closed at an upstream end by an inlet flange and accommodating a movable piston which is configured so as to slide in the at least one hollow conveying body, parallel to an axis of elongation of the at least one hollow conveying body, the movable piston, hollowed out by an inner distribution conduit, being a carrier of a fluid distribution element at a downstream end, 
wherein the at least one hollow conveying body additionally accommodates a rod which extends jutting out from the inlet flange along the axis of elongation of the at least one hollow conveying body and around which the movable piston is capable of sliding, the movable piston and the rod being configured to allow the at least one cleaning and/or drying fluid to flow between them, depending on a position of the movable piston with respect to the rod, from the inlet flange to the distribution element, and 
wherein a heating element is arranged on the rod, along the axis of elongation, between said rod and the movable piston such that the at least one cleaning and/or drying fluid flowing between the rod and the movable piston is set to flow in contact with the heating element.
”

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
8.	Claims 1-14 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-14,
	Newly amended claims 1, 2, and 8 overcome the previous grounds of rejection under 35 U.S.C. 112(b); therefore the rejections of claims 1-14 under 35 U.S.C. 112(b) are withdrawn, placing the application in condition for allowance as was indicated in the previous Office Action.  Specifically, newly amended independent claim 1 recites:
	“A telescopic cleaning device for projecting at least one cleaning and/or drying fluid onto a glass surface to be cleaned of a motor vehicle, comprising: 
at least one hollow conveying body for the at least one cleaning and/or drying fluid, closed at an upstream end by an inlet flange and accommodating a movable piston which is configured so as to slide in the at least one hollow conveying body, parallel to an axis of elongation of the at least one hollow conveying body, the movable piston, hollowed out by an inner distribution conduit, being a carrier of a fluid distribution element at a downstream end, 
wherein the at least one hollow conveying body additionally accommodates a rod which extends jutting out from the inlet flange along the axis of elongation of the at least one hollow conveying body and around which the movable piston is capable of sliding, the movable piston and the rod being configured to allow the at least one cleaning and/or drying fluid to flow between them, depending on a position of the movable piston with respect to the rod, from the inlet flange to the distribution element, and 
a heating element is arranged on the rod, along the axis of elongation, between said rod and the movable piston such that the at least one cleaning and/or drying fluid flowing between the rod and the movable piston is set to flow in contact with the heating element.” [emphasis added].
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the telescopic cleaning device defined by independent claim 1 comprising the specifically configured at least one hollow conveying body, inlet flange, movable piston, fluid distribution element, rod, and heating element.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pub 2017/0021810 to Trebouet et al. (“Trebouet”) which discloses a device for cleaning a sensor of a motor vehicle comprising a piston (2) that is able to slide in a circular hollow body (1) having a longitudinal axis (XX) and carrying at a first end a single nozzle (4) for distributing one or more fluids, said piston being hollow to enable the routing to the nozzle of at least one first fluid.  Trebouet does not, however, disclose all features of the at least one hollow conveying body, inlet flange, movable piston, fluid distribution element, rod, and heating element specifically configured as defined by independent claim 1.  No available prior art is able to remedy said deficiencies of Trebouet to obviate all features of the cleaning device defined by independent claim 1.
	On this basis, independent claim 1 (and therefore dependent claims 2-14) are in condition for allowance.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711